Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 10, 2022

                                      No. 04-22-00245-CV

Larry CONN, Laura Conn, and L-C Concrete, Inc. d/b/a Texas Concrete Construction Company,
                                     Appellants

                                                 v.

  Paul BISHOP, Individually And Derivatively On Behalf Of Medina Valley Materials, LLC,
  Medina Valley Holdings, LLC, Medina Valley Land, LLC, Medina Valley Equipment, LLC,
    And Medina Valley Concrete Construction, LLC, And Jacob Bishop, Individually And
   Derivatively On Behalf Of Medina Valley Materials, LLC, Medina Valley Holdings, LLC,
                Medina Valley Land, LLC, and Medina Valley Equipment, LLC,
                                         Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI02401
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
        This court has provided copies of sealed Supplemental Clerk’s Record Volume 1 and
sealed Supplemental Clerk’s Record Volume 2 to appellants’ and appellees’ attorneys on CD-
ROM. We have ordered “[a]ll parties and their attorneys . . . not to share the contents of any
sealed record with any person except to the extent necessary to prepare their respective briefs.”
        On August 3, 2022, the parties filed a letter requesting this court’s permission for them to
provide the sealed record to Mr. Gary Milligan, the receiver over various Medina Valley entities
and a party to the underlying litigation. Appellants and appellees state Mr. Milligan requested
access to the sealed record and he agrees to be bound by the terms of the protective order
governing the litigation. Appellants and appellees do not state the reason Mr. Milligan desires
access to the record; nevertheless, they are not opposed to his request.
      We GRANT the request and counsel for appellants may provide a copy of sealed
Supplemental Clerk’s Record Volume 1 and sealed Supplemental Clerk’s Record Volume 2 to
Mr. Milligan on CD-ROM. Appellants are ORDERED to provide a copy of this court’s July 11,
2022 Order to Mr. Milligan. Mr. Milligan, his attorneys, and other representatives are
ORDERED to fully comply with the terms of the July 11, 2022 Order.
      Appellees’ brief was due on August 8, 2022. On August 5, 2022, appellees filed an
unopposed motion requesting a twenty-day extension of time to file their brief. The motion is
GRANTED and appellees are ORDERED to file their brief no later than August 29, 2022.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court